Citation Nr: 9901685	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-08 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury, to include degenerative joint disease. 

2.  Entitlement to service connection for a left leg 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDING OF FACT

The veterans has residuals of an inservice left ankle 
injury.


CONCLUSION OF LAW

A left ankle disability to include traumatic degenerative 
joint disease was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial of service connection for 
a left lower extremity disability.  The veteran contends that 
he was injured during service and that he continues to have 
problems.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303 (a) (1998).  
Establishing service connection generally requires medical 
evidence of a nexus between the claimed in-service injury or 
disease and the present injury or disease.  See Hampton v. 
Gober, 10 Vet. App. 481 (1997).  

The burden is on the appellant to submit evidence sufficient 
to establish a well-grounded claim.  38 U.S.C. § 5107(a) 
(West 1991).  For a claim to be well grounded, generally a 
claimant must submit each of the following: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The veteran has presented a well-grounded claim of service 
connection for a left ankle disability.  There is medical 
evidence of current left ankle disability and evidence of a 
left ankle injury in service.  

The veteran stated at the videoconference, held in September 
1998, that he injured his entire leg, and not just the calf 
muscle, when he stepped in a hole.  His leg was placed in a 
cast that covered from his knee to his foot.  The veteran 
contends that he currently experiences tingling in his leg 
and foot.  He submitted two lay witness statements that he 
injured his leg in November 1990 wore a cast and walked on 
crutches until April 1991.

Service medical records show injuries to the veterans left 
calf and left ankle.  In December 1990 the veteran was 
treated in an emergency care center for an injury to his left 
calf and ankle.  The radiology report, dated December 1990, 
revealed ossification of the quadriceps tendon of the left 
knee, no fracture and mild degenerative joint disease in the 
left ankle.  The diagnosis was a left calf strain.  The 
veteran was seen in an orthopedic clinic in January 1991, 
there was full range of motion in the left calf and ankle; 
the diagnosis was left calf strain.  In February 1991 the 
veteran was again seen in an orthopedic clinic, the 
assessment was that he could heel to toe walk without 
problems, no swelling, no pain and that the veteran had full 
active range of motion.  The April 1991 separation 
examination showed the lower extremities were normal.  

The compensation and pension examination, dated March 1997, 
showed that all joints had normal range of motion and were 
nontender with the exception of the left ankle.  The veteran 
had dorsiflexion to approximately 45 degrees and plantar 
flexion to approximately 15 degrees.  Passive range of motion 
of the veterans left ankle was dorsiflexion to 25 degrees, 
with significant pain onset after 45 degrees and plantar 
flexion to 35 degrees with significant pain onset at 25 
degrees.  The radiology report dated March 1997 revealed an 
old avulsion fracture versus accessory ossification center at 
the tip of the medial malleolus, mild degenerative changes of 
the tibial/talar joint, and small posterior calcaneal spur.  

In service medical records show that the veteran was treated 
for a left ankle injury.  An in service radiology report 
revealed degenerative joint disease in the left ankle. The 
March 1997 examination showed limitation of motion and 
degenerative joint disease in the left ankle.  Arthritis is a 
chronic disease and there is no basis to dissociate the 
inservice finding from the post service finding.  Based on 
the cumulative record, the veteran has residuals of the 
inservice ankle/foot injury, including the traumatic 
degenerative joint disease, old avulsion fracture of the 
medial malleolus and calcaneal spur.


ORDER

Service connection for residuals of a left ankle injury is 
granted. 


REMAND

During service there was X-ray evidence of ossification of 
the quadriceps tendon involving the left knee.  The VA 
examination did not include an X-ray examination of the left 
knee.  In addition, the VA examination did not include any 
diagnoses.  The Board believes that additional action is 
required.  Therefore, the case is remanded for the following.

The veteran is to be scheduled for a VA 
examination.  The claims file must be 
made available to the examiner.  It is 
requested the examination include an X-
ray examination of the left knee.  It is 
requested that the examiner determine 
whether there is any left knee or calf 
disability, in particular whether there 
are residuals of strain, sprain or the 
ossification of the quadriceps tendon.  
If the conditions resolved, it is 
requested that the examiner state that 
fact in the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument.  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans 
Appeals or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 2 -
